COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-08-466-CV


KATHY WILBURN                                                   APPELLANT

                                       V.

SHAWN ANDRUS                                                      APPELLEE

                                   ------------

      FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     Appellant Kathy Wilburn is attempting to appeal from the county court at

law’s judgment in a case that originated in—and was appealed to the county

court at law from—small claims court. We do not have jurisdiction over this

appeal. Judgments in the county court at law on appeal from small claims

court are final and not appealable to this court. See Tex. Gov’t Code Ann.




     1
         … See Tex. R. App. P. 47.4.
§ 28.053(d) (Vernon 2004); Gaskill v. Sneaky Enters., Inc., 997 S.W.2d 296,

297 (Tex. App.—Fort Worth 1999, pet. denied). Appellant has not responded

to our December 16, 2008 letter telling her that the appeal would be dismissed

for want of jurisdiction if she did not show grounds for continuing the appeal.

See Tex. R. App. P. 42.3(a), 44.3. Accordingly, we dismiss this appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f); Gaskill, 997 S.W.2d

at 297.




                                                PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DELIVERED: February 19, 2009




                                      2